Citation Nr: 1800140	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-29 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin disability/psoriasis, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

6.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.
REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to January 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2015 rating decision of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans Affairs (VA).

Regarding the Veteran's acquired psychiatric disorder claim, he initially filed a claim of service connection for PTSD.  However, the Board notes that the current medical evidence documents treatment for depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  As such, the Board has recharacterized the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD and depression.   

The Board notes that VA treatment records have been associated with the Veteran's claims folder following the issuance of the most recent adjudication of the Veteran's claims (a June 2016 statement of the case (SOC)).  However, these records are essentially duplicative of medical evidence dated prior to the June 2016 SOC.  As such, the Board finds that remand for a waiver of this evidence is not necessary.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disability/psoriasis, to include as due to herbicide exposure; and in unappealed March 2004 and April 2014 rating decisions, the RO declined to reopen the Veteran's previously denied claim of service connection for a skin disability/psoriasis. 

2.  Evidence submitted since the April 2014 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for a skin disability/psoriasis, to include as due to herbicide exposure.  

3.  In an unappealed March 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension to include as due to herbicide exposure; and in an unappealed April 2014 rating decision, the RO determined that new and material evidence had not been submitted to reopen the hypertension claim.

4.  The evidence received since the April 2014 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension to include as due to herbicide exposure.
5.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.

6.  The Veteran's diabetes mellitus does not require regulation of activities.


CONCLUSIONS OF LAW

1.  The April 2014 rating decision declining to reopen a previously denied claim of service connection for a skin disability/psoriasis, to include as due to herbicide exposure is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Since the April 2014 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a skin disability/psoriasis, to include as due to herbicide exposure is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The April 2014 rating decision declining to reopen a previously denied claim of service connection for hypertension to include as due to herbicide exposure is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§  20.302, 20.1103 (2017).

4.  Since the April 2014 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for hypertension; therefore, the claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

5.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

6.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a skin disability/psoriasis, hypertension, and a bilateral hearing loss disability as well as entitlement to an increased disability rating for diabetes.  Implicit in the skin disability/psoriasis and hypertension claims is the contention that new and material evidence which is sufficient to reopen the previously denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (West 2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records and private medical records have been associated with the record.  The Veteran has been provided a VA medical examination for his diabetes, the results of which are sufficient to accurately adjudicate this claim.  Further, as will be discussed in detail below, he failed to report to a VA examination for his bilateral hearing loss disability claim.  Also, regarding his skin disability claim, as new and material evidence has not been submitted to reopen the previously denied claim, a VA examination is not warranted for this claim.      

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for a skin disability/psoriasis

The Veteran seeks service connection for a skin disability/psoriasis, to include as due to herbicide exposure.  A claim of service connection for this disability was previously denied in an April 1994 rating decision.  Further, in March 2004 and April 2014 rating decisions, the RO declined to reopen the Veteran's previously denied claim.  The Veteran did not appeal any of these rating decisions.  It is incumbent on the Board, therefore, to adjudicate the new and material issue before considering the claim on the merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524   (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
 § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e)  shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. 
§ 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Application to reopen

In the April 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disability/psoriasis, to include as due to herbicide exposure on the basis that there was no evidence of a current skin disability that began in or was caused by service to include herbicide exposure.  The Veteran did not appeal the rating decision and new and material evidence was not associated within one year of the rating decision.  The decision therefore became final.      

At the time of the prior rating decision in April 1994, the record included the Veteran's service treatment records, service personnel records, and postservice private treatment records from the Straub Clinic and Hospital.  The Veteran's service treatment records document occasional treatment between 1970 and 1974 for skin rashes diagnosed as folliculitis or allergic reactions.  Also, postservice private treatment records from Straub Clinic and Hospital  dated from June 1987 to August 1992 document treatment for chronic psoriasis in February 1991, eczema in June 1992, and skin rashes on multiple occasions.  Further, his personnel records verified his receipt of the combat infantryman badge and service in Vietnam.  

In a March 2004 rating decision, the RO declined to reopen the Veteran's previously denied claim of service connection for a skin disability/psoriasis to include as due to herbicide exposure on the basis that new and material evidence had not been received to reopen the previously denied service connection claim.  The Veteran did not appeal the rating decision and new and material evidence was not associated within one year of the rating decision.  The decision therefore became final.  The newly added evidence consisted of private treatment records which did not document treatment for any skin condition related to service.  

In an April 2014 rating decision, the RO declined to reopen the Veteran's previously denied claim of service connection for a skin disability/psoriasis to include as due to herbicide exposure on the basis that new and material evidence had not been received to reopen the previously denied service connection claim.  The Veteran did not appeal the rating decision and new and material evidence was not associated within one year of the rating decision.  The decision therefore became final.  The newly added evidence consisted of VA and private treatment records which, while noting treatment for a skin rash and eczema, did not document treatment for any skin condition related to service.  

In March 2015, the Veteran applied to reopen his claim of entitlement to service connection for a skin disability/psoriasis to include as due to herbicide exposure.  In order to reopen the previously denied claims, the evidence submitted since the last final denial (August 2014) must be new and material.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disability/psoriasis has not been submitted.  In the present case, the unestablished fact is whether the Veteran has a current skin disability that is related to service, to include herbicide exposure.
    
The newly added evidence, in pertinent part, consists of postservice VA and private treatment records and statements from the Veteran.  

The newly associated postservice medical evidence documents treatment for and diagnosis of a skin rash and eczema.  See, e.g., a VA treatment record dated June 2004.  While these medical records are undoubtedly new, as they were not of record at the time of the April 2014 rating decision, these records essentially replicate the medical evidence which was of record at the time of the April 2014 rating decision, namely that the Veteran has a current skin disability manifested by a rash and eczema. Such evidence is not new and material, since the existence of the disability was known in April 2014.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (stating that medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  The newly associated postservice medical evidence does not establish or suggest that the Veteran has a skin disability that is related to service, to include herbicide exposure.  There is no competent medical evidence which has been added to the record subsequent to the April 2014 RO denial which suggests that the Veteran's skin disability was incurred during service or is otherwise due to herbicide exposure on either a direct or presumptive basis.    

Furthermore, with regard to recent statements from the Veteran to the extent that he has a skin disability related to service, such evidence is cumulative and redundant of similar statements made prior to the April 2014 rating decision.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The Veteran has been accorded opportunity to submit new and material evidence, to include competent medical evidence and information specifically indicating that he has a skin disability/psoriasis that is related to service.  He has not done so.  See 38 U.S.C. § 5107(a) (finding that it is a claimant's responsibility to submit evidence in support of his claim).

In summary, the element which was missing at the time of the April 2014 denial of service connection remains lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for a skin disability/psoriasis may not be reopened.  The benefit sought on appeal remains denied.  

Service connection for hypertension

Claim to Reopen

The RO denied service connection for hypertension to include as due to herbicide exposure in a March 2004 rating decision because there was no manifestation of hypertension in service or within one year of discharge nor was hypertension due to in-service herbicide exposure.  The Veteran did not appeal the denial of the hypertension claim and new and material evidence was not associated with the claims folder within one year of the rating decision.  The decision therefore became final as to the hypertension claim.  In an April 2014 rating decision, the RO continued the denial of the hypertension claim based on the absence of new and material evidence submitted to reopen the claim.  The Veteran did not appeal the denial of the hypertension claim and new and material evidence was not associated with the claims folder within one year of the rating decision.  The April 2014 decision therefore became final.  

At the time of the prior final rating decision in April 2014, the record in pertinent part included the Veteran's service treatment records as well as postservice VA and private treatment records.  The Veteran's service treatment records were absent complaints of or treatment for hypertension.  Postservice treatment records as early as 1989 document treatment for hypertension.       

As the April 2014 rating decision is final, new and material evidence is therefore required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has hypertension that is related to service.  

In reviewing the evidence added to the claims folder since the April 2014 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the Veteran now contends that he has had symptoms associated with hypertension since service and that his hypertension is secondary to his service-connected diabetes mellitus.  See, e.g., the July 2015 VA examination report.  As indicated above, the Veteran's previous claim was denied because there was no evidence of hypertension that was related to service.  As the new evidence now indicates service-connected hypertension, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for hypertension is reopened.  

VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section below.

Service connection for a bilateral hearing loss disability

The law and regulations pertaining generally to service connection and combat veterans have been set forth above and will not be repeated here.

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2017).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2017).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2017). 

The Veteran contends that he has a hearing loss disability that is related to his service, in particular from his combat during service in Vietnam where he fired mortar rounds.  See, e.g., a VA examination report dated March 2016.  

The Veteran is in receipt of a combat infantryman badge for his combat service in Vietnam. Under 38 U.S.C. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if they are consistent with the time, place and circumstances of such service.  In light of the circumstances of the Veteran's service, the Board finds his description of exposure to in-service acoustic trauma is accurate.  The Board further notes that a February 1975 service treatment record as well as the Veteran's September 1978 separation examination document high frequency hearing loss.

38 U.S.C. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  As such, although the Board accepts the Veteran's description of in-service acoustic trauma, the evidence must still establish by competent and probative evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563 (1996); Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. Brown, 9 Vet. App. 521 (1996). 

The RO scheduled the Veteran for a VA examination in June 2015.  The Veteran was notified of the VA examination via a letter from the RO dated June 2015 as well as a phone call from RO personnel also in June 2015.  Unfortunately, the Veteran did not appear for his examination and has not provided good cause as to why he did not appear.  Therefore, no further determination could be made regarding whether he has a bilateral hearing loss disability that is related to service, and the case must be decided solely on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b). 

Crucially, a review of the evidence of record does not reveal a bilateral hearing loss disability for VA compensation purposes.  As discussed above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2017).  Indeed, a review of the evidence of record does not reveal threshold findings (from 500-4000 Hertz) exceeding 40 dB or puretone thresholds averaging 26 dB or more over any three frequencies (from 500-4000 Hertz) in either ear.  Likewise, there are no findings of speech recognition score less than 94 percent in either ear.  Based on these findings, the Board concludes that the medical evidence of record does not demonstrate that the Veteran has a current bilateral hearing loss disability for VA rating purposes. 

The Board recognizes that the Veteran has complained of hearing loss and the Board does not doubt that he has hearing loss symptoms; however, based on the evidence of record, the level of his hearing impairment does not satisfy the regulatory criteria for establishing a hearing loss disability for VA purposes.  

In relevant part, 38 U.S.C. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, although entirely competent to report his symptoms both current and past (including hearing loss), as a lay person is not competent to associate any of his claimed symptoms to a bilateral hearing loss disability for VA compensation purposes.  Such opinion requires specific training in the field of audiology and requires audiometric testing by a licensed professional.  This is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the training in the field of audiology to render medical opinions, the Board must find that his contention with regard to a diagnosis of a bilateral hearing loss disability for VA compensation purposes to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current bilateral hearing loss disability for VA compensation purposes.

Because the competent evidence of record does not substantiate a current bilateral hearing loss disability for VA compensation purposes, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).


Higher evaluation for type II diabetes mellitus

A March 2004 rating decision granted the Veteran service connection and a 10 percent rating for diabetes mellitus.  The Veteran submitted his claim for an increased rating in March 2015.  The aforementioned August 2015 rating decision increased the Veteran's rating for his diabetes to 20 percent effective March 16, 2015.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).
  
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's diabetes mellitus is rated according to the provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating requires insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet, and regulation of activities.  A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran is separately service-connected and rated for complications of diabetes consisting of peripheral neuropathy of the right lower extremity involving the sciatic nerve with vascular condition.  The rating assigned for this disability is not at issue in this appeal.  

The Veteran was provided a VA examination in July 2015.  He reported that he controls his diabetes with diet and exercise.  He further stated that he was never put on medication.  Notably, in 2010, his sugar level worsened from diet and stress and his primary care provider wanted to put him on medication; however, he declined such medication.  The Veteran also did not report any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  He did not have progressive unintentional weight loss and loss of strength attributable to the diabetes.  The diabetes did not adversely affect his occupation.  Pertinently, the examiner noted that the Veteran did not require regulation of activities as part of medical management of the diabetes mellitus. 

The Board notes that are no medical findings contrary to the July 2015 VA examination report during the period under consideration.

What distinguishes the schedular criteria for the currently assigned 20 percent rating for diabetes from those for the next higher rating of 40 percent is that in addition to requiring diet and insulin for control, the diabetes also must require regulation of activities.  (The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must all be met to warrant the increase in the rating.)  The record does not show that at any time during the appeal period that the Veteran's diabetes required regulation of his activities.  On the contrary, the evidence demonstrates that the Veteran controls his diabetes in part by exercising.  The medical evidence does not provide a description of fatigue due to diabetes, functional loss or significant effect of diabetes on the Veteran's daily activities.  The evidence further does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See Hart, supra.  Consequently, a rating in excess of 20 percent for diabetes mellitus is not warranted.


ORDER

The application to reopen the claim for service connection for a skin disability/psoriasis to include as due to herbicide exposure is denied.

The claim of service connection for hypertension to include as due to herbicide exposure is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for hypertension, he contends that he has hypertension that is related to his service, to include herbicide exposure.  He alternatively contends that his hypertension that secondary to his service-connected diabetes mellitus, type II.

The Veteran has not been afforded a VA examination to determine whether his hypertension is etiologically related to his period of active duty service or to his herbicide exposure.  The Board finds that the Veteran served in the Republic of Vietnam during his service, and therefore his exposure to herbicides is presumed.  Also, the Veteran has a current diagnosis of hypertension.  See, e.g., the July 2015 VA examination report.  The Board observes that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board also notes that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the Veteran was afforded a VA examination in July 2015 to determine if his hypertension is secondary to his service-connected diabetes mellitus.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with hypertension and concluded that it is less likely as not that the Veteran's hypertension is due to his diabetes.  The VA examiner's rationale for her conclusion was based on her finding that hypertension was noted in 1989, and elevated sugar was not noted until 2003 and diabetes was not diagnosed until 2008.  Crucially, however, the VA examiner did not provide an opinion as to whether the Veteran's hypertension is aggravated by his diabetes.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  There is no medical opinion of record addressing this issue.  In light of the foregoing, the Board finds that an addendum opinion should be obtained as to whether the Veteran's hypertension is aggravated by his diabetes mellitus type II.  

With respect to the Veteran's claim of service connection for an acquired psychiatric disorder, the Veteran contends that he has PTSD that is related to his service, in particular his combat in Vietnam when he was under enemy fire.  See, e.g., a statement from the Veteran dated November 2017.  As discussed above, the Veteran is in receipt of the combat infantryman badge based on his service in Vietnam.  As such, the Board finds the occurrence of the Veteran's in-service stressor related to combat is confirmed.

The Veteran was afforded a VA psychological examination in December 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with an acquired psychiatric disorder.    

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, although an acquired psychiatric disorder was not rendered during the December 2013 VA examination, the Board observes that the remainder of medical evidence of record indicates the Veteran has depression.  See, e.g., a VA treatment record dated June 2013.  Also, a service report of medical history dated April 1968 documents a report of depression.  Therefore, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's current depression is related to his service.  See 38 C.F.R. § 3.159(c)(4) (2017) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his hypertension. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the review and the examination, the examiner should respond to the following:

a. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, or is otherwise etiologically related to his period of active duty service, to include his credible report of herbicide exposure during service in Vietnam?  In making this determination, the examiner should address the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

b. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected type II diabetes mellitus.  If the examiner finds that the hypertension is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation, if possible.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following:

a. Whether the Veteran currently has an acquired psychiatric disorder, to include PTSD and depression.  In determining such, the examiner should address the VA treatment records which note an assessment of depression.  See, e.g., a VA treatment record dated June 2013.    

b. If the Veteran has an acquired psychiatric disorder, whether the disorder is at least as likely as not (probability of 50 percent or more) related to his service, to include his combat in Vietnam and report of depression in April 1968.  

A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

3. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


